Case 2:19-cv-07818-CBM-RAO Document 89 Filed 08/05/21 Page 1 of 1 Page ID #:1167



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
        Nintendo of America, Inc.,               Case No.: CV 19-7818-CBM-(RAOx)
  11
               Plaintiff,                        JUDGMENT        [JS-6]
  12    v.
  13    Matthew Storman,
  14           Defendant.
  15
  16         Consistent with the Amended Order re: Plaintiff’s Motion for Summary
  17   Judgment, judgment is entered in favor of Plaintiff Nintendo of America, Inc. and
  18   against Defendant Matthew Storman in the amount of $2,115,000 in statutory
  19   damages.
  20
  21   DATED: August 5, 2021.
                                            CONSUELO B. MARSHALL
  22                                        UNITED STATES DISTRICT JUDGE
  23                                      CC:FISCAL
  24
  25
  26
  27
  28

                                                1
